STONE, O. J. —
The present action was brought for the recovery of damages, for the alleged negligent killing of a mare, by appellant’s train. The testimony is without conflict on the following propositions: The killing took place in an open field, the ground being level, and neither curve nor cut in that part of the road. The train was approaching, and was within 175 or 200 yards of a flag-station, at which it made no stop, except when signalled, and it was not signalled on that occasion. There was a public road crossing ahead of the train, and within three or four hundred yards of the scene of the collision; and the train was running at the rate of twenty to thirty miles an hour, and neither stopped, nor was checking the speed of its train, as it approached the station.
Under the undisputed facts in this case, the Circuit Court erred in instructing the jury, that it was the duty of the railroads to check the speed of their trains when approaching a public crossing. That duty is simply statutory, and only applies to road-crossings in “a curve on a cut, where the engineer cannot see at least one-fourth of a mile ahead.” Code of 1876, § 1699; E. T., Va. & Ga. R. R. Co. v. Deaver, 79 Ala. 216; Western Railway v. Sistrunk, at present term, ante, p. 352.
*484Tbe duty to blow tbe whistle, or ring tbe bell, when approaching a depot, public crossing, etc., is intended for tbe safety of persons, stock, etc., who may be at tbe depot, or who may chance to be crossing tbe track, as tbe case may be. It has no reference whatever to stock running at large, and not injured at the crossing. Proximity to tbe depot or crossing should exert no influence in tbe decision of a case like tbe present one.
Tbe first charge given at tbe instance of plaintiff is erroneous. We have frequently said, the impossible need not be attempted. — E. T., Va. & Ga. R. R. Co. v. Deaver, 79 Ala. 216; Ala. Gr. So. R. R. Co. v. McAlpine, 80 Ala. 73; M. & G. R. R. Co. v. Caldwell, 83 Ala. 196. If the engineer was competent, and was keeping a proper lookout, and did not and could not see tbe approaching horses, until it was too late to give tbe cattle-alarm, or check tbe train in time to save the mare, tbe law did -not require him to do any thing. Engineers are not required to do all in their power, nor to do anything, when it is manifest that nothing they can do, can possibly prevent the injury. The charge would have been correct, if it had contained this additional clause: “Unless the jury are reasonably convinced that there was no fault in not sooner discovering the mare, and that when discovered, no amount of diligence could have prevented the collision.”
Charge two, given at the instance of plaintiff, is incorrect. Only such negligence as causes or contributes to the injury, is actionable. — M. & G. R. R. Co. v. Caldwell, 83 Ala. 196.
When the plaintiff showed that the mare was killed by defendant’s moving train, if there had been no other proof, he was entitled to recover. In other words, the duty or burden was then cast on the railroad company of showing that it employed proper diligence to prevent the injury complained of, or that without fault or inattention on its part it failed to discover the peril until it became so imminent that no skill or diligence could avert the danger. Either of these is a perfect defense to an action brought for the injury. In the absence of such defense, fairly proved, it is the sworn duty of the jury to find for the plaintiff. But, when such exculpatory proof is made, and testified to in such manner as to command respect and confidence, it is equally the sworn duty of the jury to give to such testimony fair and unprejudiced consideration, If it reasona*485bly convinces their judgments of its truth, they cannot innocently disregard it. — Ala. Gr. So. R. R. Co. v. McAlpine, 75 Ala. 113.
Railroads are prized for the rapidity with which they transport persons and things. Speed is, possibly, their highest excellence. Much legislation has been enacted for the regulation of this relatively new species of common carrier, but, with the exception of specified places, no restraint has been imposed on their rate of speed. This has been left to their own arbitrament. Hence it can not be affirmed that, outside of prohibited places, there is any restriction in the velocity of its movements. Still, locomotives, with the trains they draw, are “powerful for mischief, as well as for good.” For this reason we have held, “that only very careful and prudent men should be placed in charge of such vehicles of transportation, and they should employ their care and prudence actively, as such men watch over their own important interests and enterprises, of similar magnitude and delicacy.” — Grey v. Mobile Trade Co., 55 Ala. 387; Tanner v. L. & N. R. R. Co., 60 Ala. 621; Tyson v. S. & N. R. R. Co., 61 Ala. 554. And the appointees must be skilled, as well as prudent and diligent.
On the other hand, if the officer in control of the train is skilled in his profession, is watchful, and a dumb animal comes on the track in front of, and in such proximity to the train, as that the latter can not be stopped in time to save the animal, then the engineer need do nothing; for he need not attempt the impossible. In such case, the railroad company is not liable, unless with proper watchfulness, considered in connection with his other duties, the engineer could have discovered the approaching animal in time to frighten it away with the cattle-alarm, or stop or check the train, so as to prevent the collision. It is not every injury a train may inflict that fastens a liability on the railroad company. If a law were so to declare, it would be unconstitutional. — Zeigler v. S. & N. R. R. Co., 58 Ala. 594. And juries, under their oaths, can not establish a rule for their government, and act on it, which, if declared by the legislature, would be adjudged unconstitutonal. The true and only rule, sanctioned alike by law and by conscience, is to hold the railroad company liable, whenever the injury is the result of negligence, or want of skill in its officials, under the rules laid down above. This is right in itself, and stands on the same footing as any injury suffered through *486the unskillfulness or negligence of another, save in tbe single matter of tbe burden of proof. But, when tbe injury is not tbe result of negligence or unskillfulness, but, under tbe rules above, is unavoidable, tlien tbe railroad company is not liable; and to bold it so, is a gross impropriety, and a great wrong. — Ala. Gr. So. R. R. Co. v. McAlpine, 75 Ala. 113.
There is no substantial conflict in tbe evidence, tending to prove the circumstances under wbicb tbe mare was killed. If believed, tbe railroad company was not liable. Tbe general charge asked by defendant ought to have been given. E. T., Va. & Ga. R. R. Co. v. Bayliss, 74 Ala. 150.
Eeversed and remanded.